15‐582 
Collymore v. Lynch 
                                
          UNITED STATES COURT OF APPEALS 
              FOR THE SECOND CIRCUIT 
                      ______________              
                                
                    August Term, 2015 
                                
       (Argued: June 15, 2016     Decided: July 8, 2016) 
                                
                    Docket No. 15‐582 
                       ____________              
 
            ROMMEL RICARDO COLLYMORE,  
                         
                                                     Petitioner, 
                                                                 
                        –v.–  
                           
    LORETTA E. LYNCH, United States Attorney General, 
                           
                                             Respondent. 
                                                         
                   ______________ 
 
 
Before: 
 
   STRAUB, WESLEY, and LIVINGSTON, Circuit Judges. 
                          
                              ______________ 
                                      
       Petitioner  Rommel  Ricardo  Collymore  seeks  review  of  a 
January  30,  2015  order  of  the  Board  of  Immigration  Appeals 
affirming  a  decision  of  an  immigration  judge  that  found 
Collymore  removable  as  an  alien  pursuant  to  8 U.S.C. 
§ 1227(a)(2)(B)(i)  for  a  prior  conviction  under  35  Pa.  Stat.  Ann. 
§ 780‐113(a)(30)  (1997),  which  related  to  a  federal  controlled 
substance. Applying the categorical approach, we conclude that 
Collymore’s  conviction  under  the  Pennsylvania  statute,  as  it 
stood  in  1997,  is  a  controlled  substance  offense  and  DISMISS 
the  petition  for  review  for  lack  of  jurisdiction  to  review  the 
removability order.  
                               ______________ 
        LEMAY  DIAZ  and  ADINO  BARBARITO,  Law  Students 
(Jonathan  Romberg,  Esq.;  Christopher  Capitanelli  and  Angelo 
Cerimele,  Law  Students,  on  the  brief),  Seton  Hall  University 
School  of  Law  Center  for  Social  Justice,  Newark,  NJ,  for 
Petitioner.1  
        JASON  WISECUP,  Trial  Attorney,  Office  of  Immigration 
Litigation,  Civil  Division  (Benjamin  C.  Mizer,  Principal  Deputy 
Assistant  Attorney  General,  Civil  Division,  and  John  W. 
Blakeley, Assistant Director, Office of Immigration Litigation, on 
the brief), United States Department of Justice, Washington, D.C., 
for Respondent.            


1 The law students appeared pursuant to Local Rule 46.1(e). We wish 
to  express  our  gratitude  to  the  Seton  Hall  University  School  of  Law 
Center  for  Social  Justice  for  its  pro  bono  legal  representation  and  able 
handling of this matter.  


                                        2 
                                          
                                          
                                          
                            ______________ 

WESLEY, Circuit Judge: 
        Petitioner  Rommel  Ricardo  Collymore,  a  native  and 
citizen of Barbados, and lawful permanent resident of the United 
States, seeks review of a January 30, 2015 final order of the Board 
of Immigration Appeals (“BIA”) affirming a September 23, 2014 
decision  of  an  immigration  judge  (“IJ”),  which  denied 
Collymore’s  application  for  cancellation  of  removal.  See  In  re 
Rommel  Ricardo  Collymore,  No.  A041  730  196,  2015  WL  1208086 
(B.I.A. Jan. 30, 2015), aff’g No. A041 730 196 (Immig. Ct. N.Y. City 
Sept. 23, 2014). Collymore was found deportable under 8 U.S.C. 
§ 1182(a)(2)(A)(i)(II)  on  the  basis  of  a  prior  conviction  in  1997 
under  Title  35  of  the  Pennsylvania  Controlled  Substance,  Drug, 
Device  and  Cosmetic  Act  § 780‐113(a)(30)  (1997),  which  was 
determined  to  be  a  conviction  that  “relat[ed]  to  a  [federal] 
controlled  substance.”  See  8  U.S.C.  § 1182(a)(2)(A)(i)(II). 
Collymore’s  petition  challenges  that  determination.  For  the 
reasons set forth below, we DISMISS the petition.   

                           BACKGROUND 
       Collymore  received  lawful  permanent‐resident  status  in 
the United States in April 1989. On December 8, 1997, Collymore 
was convicted of a violation of 35 Pa. Stat. Ann. § 780‐113(a)(30) 
(1997)2 in the Court of Common Pleas of Northampton County, 
Pennsylvania. On August 7, 2008, upon his return from a trip to 
Barbados, Collymore applied for admission as a returning lawful 
permanent  resident.  Thereafter,  on  August  3,  2010,  the 

2  This  statute  was  amended  on  January  24,  2000.  Each  reference 
hereinafter to § 780‐113(a)(30) refers to the 1997 version of the statute 
under which Collymore was convicted.  


                                    3 
                                      
                                      
                                      
Department  of  Homeland  Security  served  Collymore  with  a 
Notice  to  Appear  in  immigration  proceedings,  charging  him 
with removability under 8 U.S.C. § 1182(a)(2)(A)(i)(I) as an alien 
convicted  of  a  crime  involving  moral  turpitude  and  8 U.S.C. 
§ 1182(a)(2)(A)(i)(II)  as  an  alien  convicted  of  a  controlled 
substance offense.   
        During  the  removal  proceeding,  Collymore  admitted  the 
factual  allegations  concerning  his  criminal  conviction  but 
deferred to the IJ as to removability. On the basis of Collymore’s 
admissions,  the  IJ  sustained  both  charges,  and  Collymore 
immediately  sought  cancellation  of  removal  as  a  lawful 
permanent  resident.  The  IJ  denied  Collymore’s  application  for 
relief but afforded him additional time to pursue post‐conviction 
relief in Pennsylvania state court related to his 1997 conviction.3 
Collymore  subsequently  moved  to  terminate  the  removal 
proceedings on the basis that his conviction did not render him 
removable  because  his  conviction  was  not  categorically  a 
controlled  substance  offense  or  a  crime  involving  moral 
turpitude.   
         Thereafter, the IJ denied Collymore’s motion to terminate 
and  ordered  him  removed  to  Barbados.  Specifically,  the  IJ 
determined  that  § 780‐113(a)(30)—the  statute  under  which 
Collymore was convicted—was not categorically a crime related 
to  a  federal  controlled  substance  because,  in  the  IJ’s  view,  the 
Pennsylvania  statute  proscribed  conduct  that  would  not 
necessarily  constitute  a  controlled  substance  offense  under 
federal law. The IJ then relied on a Third Circuit decision, United 
States v. Abbott, 748 F.3d 154 (3d Cir. 2014), to conclude that the 

3  According  to  Collymore,  his  motion  to  vacate  his  1997  conviction 
remains pending in Pennsylvania state court.   


                                     4 
                                       
                                       
                                       
Pennsylvania  statute  was  divisible  and  employed  the  modified 
categorical  approach,  in  which  it  examined  Collymore’s  record 
of  conviction  to  determine  whether  his  conviction  was  for  a 
controlled  substance  offense  recognized  by  federal  law.  The  IJ 
observed,  based  on  a  docket  transcript  certified  by  the 
Pennsylvania  state  court,  that  Collymore’s  conviction  related  to 
cocaine,  which  is  listed  as  a  controlled  substance  under  the 
Controlled  Substances  Act’s  (“CSA”)  schedules  of  controlled 
substances.  See  21  U.S.C.  § 812  (1997).4  Accordingly,  the  IJ 
concluded  that  Collymore  was  inadmissible  under  8  U.S.C. 
§ 1182(a)(2)(A)(i)(II),  and  further  inadmissible  under  8  U.S.C. 
§ 1182(a)(2)(A)(i)(I)  because  an  offense  involving  the  possession 
of  a  controlled  substance  necessarily  constituted  a  crime 
involving moral turpitude.   
        Collymore  appealed  to  the  BIA,  which  affirmed  the  IJ’s 
decision  and  dismissed  the  appeal.  Like  the  IJ,  the  BIA 
determined that Collymore’s conviction under 35 Pa. Stat. Ann. 
§ 780‐113(a)(30)  was  not  a  categorical  match  to  8  U.S.C. 
§ 1182(a)(2)(A)(i)(II),  but  that  the  Pennsylvania  statute  was 
divisible under Abbott. Like the IJ, the BIA found that the record 
reflected that Collymore’s conviction involved cocaine, a federal 
controlled  substance,  and  that  he  was  consequently  removable 
under  § 1182(a)(2)(A)(i)(II),  but  the  BIA  did  not  reach  the 
question  of  whether  Collymore’s  conviction  also  qualified  as  a 
crime  involving  moral  turpitude  subject  to  removability  under 
§ 1182(a)(2)(A)(i)(I).   


4 The federal controlled substances schedules were amended on July 9, 
2012.  Each  reference  hereinafter  to  § 812  refers  to  the  1997  version  of 
the  federal  drug  schedules  in  effect  at  the  time  of  Collymore’s 
conviction.  


                                        5 
                                          
                                          
                                          
        Collymore filed a timely petition for review in this Court, 
challenging the determination of the BIA that a conviction under 
35 Pa. Stat. Ann. § 780‐113(a)(30) (1997) constitutes a violation of 
a  law  relating  to  a  federal  controlled  substance  for  purposes  of 
removability  under  8  U.S.C.  § 1182(a)(2)(A)(i)(II).  Because  we 
conclude that it does, we dismiss the petition.   

                             DISCUSSION 
         “Any  alien  who  at  any  time  after  admission  has  been 
convicted of a violation of . . . any law . . . of a State, . . . relating 
to  a  controlled  substance  . . .  is  deportable”  upon  order  of  the 
Attorney General of the United States. 8 U.S.C. § 1227(a)(2)(B)(i). 
Although  we  lack  jurisdiction  to  review  “any  final  order  of 
removal against an alien who is removable by reason of having 
committed  a  [federal  controlled  substance]  offense,”  8  U.S.C. 
§ 1252(a)(2)(C),  “[w]e  retain  jurisdiction  . . .  to  review  the  legal 
question  . . .  whether  a  conviction  underlying  an  order  of 
removal,  or  the  denial  of  relief  from  an  order  of  removal, 
constitutes a[] [controlled substance offense],” Higgins v. Holder, 
677  F.3d  97,  100  (2d  Cir.  2012)  (per  curiam).  “The  inquiry 
determines  our  jurisdiction:  [i]f  [Collymore’s]  conviction  is  a[] 
[controlled  substance  offense],  we  must  dismiss  the  petition  for 
lack  of  jurisdiction;  if  not,  we  may  exercise  jurisdiction  and 
vacate  the  order  of  removal.”  Oouch  v.  U.S.  Dep’t  of  Homeland 
Sec.,  633  F.3d  119,  121  (2d  Cir.  2011).  Thus,  “the  jurisdictional 
issue  merges  with  the  merits,  and  we  are  therefore  required  to 
consider  [Collymore’s]  substantive  argument”:  that  his 
Pennsylvania  conviction  is  not  a  controlled  substance  offense 
under  the  Immigration  and  Nationality  Act  (“INA”).  Higgins, 
677 F.3d at 100.   
        
        

                                     6 
                                       
                                       
                                       
I.      LEGAL FRAMEWORK 
         In assessing whether a conviction under 35 Pa. Stat. Ann. 
§ 780‐113(a)(30)  constitutes  a  controlled  substance  offense,  “we 
use a categorical approach that looks to the elements of the penal 
statute rather than the particulars of the alien’s conduct.” Oouch, 
633 F.3d at 122.  In doing so, we must determine “whether ‘every 
set  of  facts  violating  [the  state]  statute’  satisfies  the  criteria  for 
removability” under the INA, mindful that “only the minimum 
criminal  conduct  necessary  for  a  conviction  is  relevant.”  Id. 
(quoting Abimbola v. Ashcroft, 378 F.3d 173, 176 (2d Cir. 2004)). If, 
however,  the  Pennsylvania  criminal  statute  is  “divisible”  into 
qualifying  and  non‐qualifying  removable  offenses,  we  proceed 
“under a modified categorical approach to ascertain which class 
of  criminal  act  furnished  the  basis  for  the  defendant’s 
conviction.”  Id.  Where  the  statute  is  neither  categorical  nor 
divisible, though, “our inquiry is complete.” Id.  
II.     COLLYMORE’S  CONVICTION  IS  CATEGORICALLY                              A
        CONVICTION FOR A CONTROLLED SUBSTANCE OFFENSE5 
       On  appeal,  the  parties  maintain,  as  they  did  before  the 
agency  below,  that  Collymore’s  1997  conviction  under  § 780‐
113(a)(30)  does  not  categorically  constitute  a  controlled 
substance offense because the Pennsylvania statute under which 
Collymore  was  convicted  is  not  a  categorical  match  to  the 
grounds  of  removability  under  § 1182(a)(2)(A)(i)(II).  That  is, 
according  to  the  parties,  the  IJ  and  BIA  properly  declined  to 
apply  the  categorical  approach  because,  in  their  view,  some  of 
the  substances  covered  by  the  Pennsylvania  law  do  not 

5  Because  “the  BIA  has  no  interpretive  responsibility  over  a  state 
criminal  statute,  we  review  de  novo  its  interpretation”  of  35  Pa.  Stat. 
Ann. § 780‐113(a)(30) (1997). See Oouch, 633 F.3d at 122.  


                                        7 
                                          
                                          
                                          
necessarily  appear  in  the  federal  schedules  of  controlled 
substances.  In  their  view,  this  means  that  the  Pennsylvania 
statute criminalizes controlled substances that do not  qualify as 
bases  for  removability  under  the  INA,  thereby  precluding 
removability under the categorical approach.  
       We  disagree;  the  crime  for  which  Collymore  was 
convicted in 1997 under § 780‐113(a)(30) is categorically a federal 
controlled  substance  offense  for  purposes  of  the  INA,  resulting 
in Collymore’s removability.  
      The  1997  version  of  the  Pennsylvania  statute  in  question 
prohibits the following acts:  
           Except  as  authorized  by  this  act,  the 
           manufacture,  delivery,  or  possession  with 
           intent  to  manufacture  or  deliver,  a 
           controlled  substance  by  a  person  not 
           registered  under  this  act,  or  a  practitioner 
           not registered or licensed by the appropriate 
           State  board,  or  knowingly  creating, 
           delivering  or  possessing  with  intent  to 
           deliver, a counterfeit controlled substance. 
35  Pa.  Stat.  Ann.  § 780‐113(a)(30).  As  noted,  the  INA  treats  as 
deportable “any alien convicted of . . . a violation of . . . any law 
. . . of a State . . . relating to a controlled substance” as defined by 
the CSA. See 8 U.S.C. § 1182(a)(2)(A)(i)(II).  The CSA makes it  
           unlawful  for  any  person  knowingly  or 
           intentionally—(1)         to      manufacture, 
           distribute,  or  dispense,  or  possess  with 
           intent  to  manufacture,  distribute,  or 
           dispense,  a  controlled  substance;  or  (2)  to 
           create,  distribute,  or  dispense,  or  possess 


                                    8 
                                      
                                      
                                      
           with  intent  to  distribute  or  dispense,  a 
           counterfeit substance. 
21 U.S.C. § 841(a)(1)–(2).  
        Federal  and  Pennsylvania  law  confer  similar  meaning  to 
the  terms  “counterfeit  substance”  (as  used  by  the  CSA)  and 
“counterfeit  controlled  substance”  (as  used  in  the  Pennsylvania 
statute).  The  CSA  defines  the  term  “controlled  substance”  to 
mean  “a  drug  or  other  substance,  or  immediate  precursor, 
included in schedule I, II, III, IV, or V” of the federal schedules of 
controlled  substances,  id.  § 802(6),  and  describes  a  “counterfeit 
substance” as  
           a  controlled  substance  which,  or  the 
           container  or  labeling  of  which,  without 
           authorization,  bears  the  trademark,  trade 
           name,  or  other  identifying  mark,  imprint, 
           number,  or  device,  or  any  likeness  thereof, 
           of  a  manufacturer,  distributor,  or  dispenser 
           other than the person or persons who in fact 
           manufactured,  distributed,  or  dispensed 
           such  substance  and  which  thereby  falsely 
           purports or is represented to be the product 
           of,  or  to  have  been  distributed  by,  such 
           other  manufacturer,  distributor,  or 
           dispenser, 
id.  § 802(7).  Although  Pennsylvania  law  provides  no  definition 
for  the  term  “counterfeit  controlled  substance,”  it  does  contain 
separate  definitions  for  the  terms  “counterfeit”  and  “controlled 
substance.”  It  defines  the  term  “controlled  substance”  to  mean 
“a  drug,  substance,  or  immediate  precursor”  listed  in  the 
Pennsylvania schedules of controlled substances and defines the 
term “counterfeit” to mean 

                                   9 
                                     
                                     
                                     
           a controlled substance, other drug, device or 
           cosmetic which, or the container or labeling 
           of  which,  without  authorization,  bears  the 
           trademark, trade name, or other  identifying 
           mark,  imprint,  number,  or  device,  or  any 
           likeness  thereof,  of  a  manufacturer, 
           distributor,  or  dispenser  other  than  the 
           person  or  persons  who  in  fact 
           manufactured,  distributed,  or  dispensed 
           such substance and which thereby is falsely 
           purported  or  represented  to  be  the  product 
           of,  or  to  have  been  distributed  by,  such 
           other  manufacturer,  distributor,  or 
           dispenser. 
35 Pa. Stat. Ann. § 780‐102. The BIA affirmed the IJ’s conclusion 
that,  because  the  Pennsylvania  law  also  covered  conduct 
involving  “other  drug[s]”  and  “cosmetic[s]”  that  were  not 
necessarily  prohibited  federally  by  the  CSA,  id.,  the 
Pennsylvania  statute  was  broader  than  its  federal  counterpart 
and,  as  such,  a  conviction  under  § 780‐113(a)(30)  did  not 
categorically  constitute  a  crime  relating  to  a  federal  controlled 
substance. That interpretation of the statute, however, is at odds 
with  our  duty  to  consider  the  most  natural  reading  of  the  text 
and the context of the statute. See Pettus v. Morgenthau, 554 F.3d 
293, 297 (2d Cir. 2009).  
        “[W]hen  construing  the  plain  text  of  a  statutory 
enactment,  we  do  not  construe  each  phrase  literally  or  in 
isolation.  Rather,  we  attempt  to  ascertain  how  a  reasonable 
reader  would  understand  the  statutory  text,  considered  as  a 
whole.”  Id.  When  the  terms  “counterfeit”  and  “controlled 
substance”  are  taken  in  isolation  (as  advocated  by  the  IJ  and 
BIA),  the  Pennsylvania  statute’s  definition  of  the  term 

                                   10 
                                     
                                     
                                     
“counterfeit  controlled  substance”  might  be  read  more  broadly. 
Under  the  most  natural  reading  of  these  terms  taken  together, 
however,  in  the  context  of  § 780‐113(a)(30),  the  term 
“counterfeit” modifies the term “controlled substance,” such that 
a  “counterfeit  controlled  substance”  encompasses  only  a 
controlled  substance  that,  consistent  with  the  definition,  is 
mislabeled,  such  that  it  falsely  purports  or  represents  to  be  the 
product  of  a  manufacturer,  distributer,  or  dispenser  other  than 
the person or persons who in fact manufactured, distributed, or 
dispensed such substance. See 35 Pa. Stat. Ann. § 780‐102.  
        The Superior Court of Pennsylvania has reached the same 
conclusion  regarding  the  range  of  conduct  proscribed  by  § 780‐
113(a)(30). See Commonwealth v. Mohamud, 15 A.3d 80, 89 & n.23 
(Pa.  Super.  Ct.  2010)  (“A  counterfeit  controlled  substance  is 
defined  in  the  Act  as  a  controlled  substance  that  is  mislabeled 
such  that  [it]  falsely  purports  to  [be]  the  product  of  a 
manufacturer  other  than  the  manufacturer  who  created  it.” 
(citing  35  Pa.  Stat.  Ann.  § 780‐102)).  This  reading  makes  sense 
given  that  the  focus  of  § 780‐113(a)(30)  is  on  controlled 
substances,  not  on  substances  that  the  Pennsylvania  legislature 
has  declined  to  criminalize  under  the  Pennsylvania  controlled 
substances schedules. Thus, the text of the Pennsylvania statute 
does  not  suggest  that  it  might  cast  a  wider  net  than  that  of  the 
CSA.  
       Moreover,  a  comparison  of  the  Pennsylvania  and  federal 
controlled  substances  schedules  in  effect  in  1997,  at  the  time  of 
Collymore’s  conviction,  cf.  Mellouli  v.  Lynch,  135  S.  Ct.  1980, 
1987–88  (2015)  (explaining  that  we  are  to  compare  the  drug 
schedules  that  were  enacted  “[a]t  the  time  of  [the  petitioner’s] 
conviction”),  reveals  that  the  Pennsylvania  schedules  are  not 




                                     11 
                                       
                                       
                                       
broader than the federal schedules, as they criminalize the same 
substances.6  Compare  35  Pa.  Stat.  Ann.  § 780‐104,  with  21  U.S.C. 
§ 812. That is, the 1997 version of the Pennsylvania statute under 
which Collymore was convicted is not categorically broader than 
the federal definition because all of the substances proscribed by 
the  Pennsylvania  law  are  also  listed  in  the  federal  schedules  of 
controlled  substances  in  21  U.S.C.  § 802.  Indeed,  the  Third 
Circuit has previously observed the same in a similar case under 
the  INA.  See  Clarke  v.  Ashcroft,  100  F.  App’x  884,  886  (3d  Cir. 
2004)  (“The  BIA  found  that  all  the  illicit  substances  covered  by 
the Pennsylvania statute are listed in the schedule of controlled 
substances  in  21  U.S.C.  § 802.  It  follows  that  any  substance  [the 
petitioner]  was  convicted  of  delivering  under  the  Pennsylvania 
statute  necessarily  constitutes  a  violation  of  the  Federal 
Controlled Substance Act referenced in INA § 241(a)(2)(B)(i).”).  
       Notably,  neither  the  IJ  nor  BIA  took  note  of  the  Third 
Circuit’s decision in Clarke. Rather, they relied instead on a more 
recent decision from the Third Circuit in United States v. Abbott, 
748  F.3d  154  (3d  Cir.  2014),  for  the  proposition  that  the 
categorical  approach  does  not  apply  to  § 780‐113(a)(30).  But 
Abbott  is  readily  distinguishable  from  the  facts  presently  before 

6 In urging us that the Pennsylvania controlled substance schedules are 
broader  than  the  federal  schedules,  Collymore  argues  that  the 
Pennsylvania  schedules  list  substances,  such  as  peyote  and  salvia 
divinorum,  that  were  not  listed  in  the  federal  schedules.  A  review  of 
the  1997  Pennsylvania  and  federal  controlled  substances  schedules, 
however,  reveals  that  neither  statute  prohibited  salvia  divinorum, 
compare  35  Pa.  Stat.  Ann.  § 780‐104,  with  21  U.S.C.  § 812,  and  both 
prohibited  peyote,  compare  35  Pa.  Stat.  Ann.  § 780‐104(iii)(11),  with 
21 U.S.C. § 812(c)(12).  Indeed, in a post‐argument letter to this Court, 
Collymore conceded this point.   


                                      12 
                                        
                                        
                                        
us. Abbott involved a criminal sentencing appeal where the Third 
Circuit  was  tasked  with  determining  whether  § 780‐113(a)(30) 
was  divisible  under  the  modified  categorical  approach  for 
purposes  of  determining  whether  convictions  under  the 
Pennsylvania  statute  qualified  as  predicate  offenses  under  the 
Armed  Career  Criminal  Act  (“ACCA”),  18  U.S.C.  § 924(e).  See 
748 F.3d at 156. Critical to that inquiry was the type of controlled 
substance  at  issue  because  the  prescribed  range  of  penalties 
imposed  for  violations  of  § 780‐113(a)(30)  varied  based  on  its 
character.  The  identity  of  the  drug  involved  in  a  defendant’s 
conviction  under  the  Pennsylvania  statute,  the  Abbott  Court 
determined, was therefore an element of the crime that had to be 
proven  beyond  a  reasonable  doubt.  Id.  at  159.  Accordingly,  the 
Third  Circuit  concluded  that  the  statute  included  several 
alternative elements and was therefore divisible.7 Id.  
       Unlike  Abbott,  however,  the  length  of  sentence  in  a 
criminal  defendant’s  prior  conviction  has  no  bearing  on  the 
inquiry  presently  before  us  in  an  immigration  removal 
proceeding.  Moreover,  Abbott  concerned  an  assessment  of  the 
defendant’s  prior  conviction  against  the  ACCA,  and  therefore 
lends no support to Collymore’s case because it did not involve a 
comparison between § 780‐114(a)(30) and the CSA. The relevant 
question  before  us  is  whether  the  Pennsylvania  and  federal 
controlled  substance  and  counterfeit  controlled  substance 
definitions  categorically  proscribe  the  same  controlled 
substances. We have no difficulty in concluding that they do.  


7  The  Supreme  Court’s  recent  decision  in  Mathis  v.  United  States,  No. 
15‐6092, 2016 WL 3434400, at *8 (U.S. June 23, 2016), does not purport 
to  overrule  or  alter  Abbott,  nor  does  it  have  any  bearing  on  the 
Pennsylvania statute at issue in this case.  


                                      13 
                                        
                                        
                                        
       Because we hold that Collymore’s conviction under § 780‐
113(a)(30) was categorically a controlled substance offense under 
the INA at the time of his conviction in 1997, we need not reach 
the  question  of  divisibility  or  apply  a  modified  categorical 
approach  in  our  analysis.  See  Costa  v.  Holder,  611  F.3d  110,  115 
(2d Cir. 2010) (per curiam).  

                            CONCLUSION 
        We  have  considered  the  parties’  remaining  arguments 
and  find  them  to  be  without  merit.  Because  a  conviction  under 
35  Pa.  Stat.  Ann.  § 780‐113(a)(30)  (1997)  is  categorically  a 
conviction under a law relating to a federal controlled substance 
under  8  U.S.C.  § 1227(a)(2)(B)(i),  we  lack  jurisdiction  to  review 
the removability order. See 8 U.S.C. § 1252(a)(2)(C). Accordingly, 
the petition for review is DISMISSED.  




                                    14